PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/409,286
Filing Date: 10 May 2019
Appellant(s): Waffner



John Paul Kale
Attorney Reg. No. 70,805
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 09/23/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated 04/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
(2) Response to Argument
I. Rejection of claims 1, 2, 4, and 7-11 as unpatentable over Failing
(U.S. Publication No. 2011/0298422) in view of Frampton (U.S. Publication No.
2017/0110976), Hessler (U.S. Publication No. 2015/0194913), and Furuya (U.S.
Publication No. 2004/0264089) under §103(a).

With respect to claim 1, Appellant argues on page 5 that:
“A. The Examiner erred by modifying Failing according to Furuya in a manner that renders Failing unsatisfactory for its intended purpose”.
on page 6 that:
“in the required configuration of Failing, the meter 219 is positioned in order to monitor the energy transfers to the energy transfer system 110.”;
“If the connection of the meter is moved according to the teachings of Furuya as suggested by the Examiner, the meter of Failing will no longer be able to monitor the energy transfers as required in Failing.”; and


In response to Appellant’s argument, the limitation in claim 1 claims “- a meter connected to the grid connection point and arranged to obtain an electrical power flow from the induction coil to the grid connection point” and “the processor determining the mains frequency and zero crossings based on the electrical power flow at the grid connection point as measured by the meter in order to generate the synchronization signal”
Examiner interpretation is as noted:
a meter connected to the grid connection point (i.e. a meter is connected to be able to measure output of the grid) and arranged to obtain an electrical power flow from the induction coil to the grid connection point (i.e. a flow of power from grid to induction coil is monitored and measured by the meter.) and the processor determining the mains frequency and zero crossings (i.e. processor determines data) based on the electrical power flow at the grid connection point (i.e. based on output of the grid) as measured by the meter (i.e. said data attained from meter)
	A figure of the modification of Failing in view of Furuya is reproduced below:


    PNG
    media_image2.png
    771
    690
    media_image2.png
    Greyscale

if Failing’s meter is modified to be moved here as noted in image above and during operation noted in paragraph 0099 “power management component 215 can enable power source 217 to charge energy storage component 216 while energy from power grid 250 is supplied for transfer to vehicle 120 (e.g., via charge and/or discharge component 218, via interface 
Furuya teaches the location of metering at the grid connection point and metering of utility is used to determine zero-crossing.
In result the combination of Failing in view of Furuya teach a meter connected to the grid connection point and arranged to obtain an electrical power flow from the induction coil to the grid connection point as claimed in claim 1 and is not “erred by modifying Failing according to Furuya in a manner that renders Failing unsatisfactory for its intended purpose” as argued.

Appellant argues on page 7 - 8 that:
“B. The Examiner erred by failing to support the conclusion of obviousness with the requisite rational underpinning”
“moving the meter to the grid connection point is not necessary to detect a power outage from one of the available three sources, such as the power grid”;
“the system of Failing is configured to properly select from among the available power sources to provide power to the charge and/or discharge component for charging the vehicle. Since such operation already is functional in the system of Failing, there is no rational underpinning to add a separate meter or to move the meter described in Failing in order to detect a power outage from the power grid” ;

“if the goal as stated by the Examiner is to determine power outages, then determining zero crossings is unnecessary because as discussed above, there are no zero crossings to detect when the power is out”.

In response to Appellant’s argument pertaining to argument of “moving the meter to the grid connection point is not necessary to detect a power outage from one of the available three sources, such as the power grid” Examiner disagrees.
Examiner notes that the Failing has a Charge/Discharge Component (219) placed between the sources and the meter see Fig 2, wherein effects of the component can affect readings of the sources measured by meter. Failing also teaches a time wherein only the power grid is supplying power. See Paragraph 0099 “power management component 215 can enable power source 217 to charge energy storage component 216 while energy from power grid 250 is supplied for transfer to vehicle 120 (e.g., via charge and/or discharge component 218, via interface component 211, etc.)”
Furuya teaches in paragraph 0008 “an object of the present invention to provide an interconnecting power generation system which can detect an abnormality in the utility power supply and can be isolated from the utility power system and can prevent 
paragraph 0009 “an interconnection control unit 30 which detects a power outage caused by an interruption of power supply from the utility power system 10”; and 
paragraph 0009 “when a power outage in the utility power system occurs, for example, in contrast to the case where the phase is shifted to be advanced only for one cycle, which may result in the phase not to be shifted if the phase is oppositely shifted to be delayed according to the load condition and may result in the inability to detect the power outage, the interconnection control unit 30 can detect the power outage irrespective of the load condition using the comparison result of the phases during the period of two cycles of the advanced phase and the delayed phase. Namely, the interconnection control unit 30 can detect certainly the power outage in the second cycle even if the phase is delayed according to the load condition.”
wherein when there is a power outage of a utility the system may not be able to detect such an outage, and abnormalities in the phases of the utility is used to detect as true issue to prevent damage of the system.
therefore to detect power outage of three source may not be obvious but Failing teaches wherein the power grid is acting as the only source and in that particular case Furuya teaches a need to accurately detect the power outage of a utility so damage will not occur in the system. Therefore it is necessary to move the meter to detect a power outage when the power grid is the only source suppling power to the loads.

In response to Appellant’s argument pertaining to argument of “the system of Failing is configured to properly select from among the available power sources to 
Failing teaches to select from among power sources to provide power, but doesn’t specify how or even if it is properly selected. since Failing teaches a selection of the power grid being the only source to provide power as noted in paragraph 0099, but doesn’t specify proper selection Furuya is used to teach that there are issues that can occur when using a utility as a source such as an power outage and how to properly with certainty detect that power outage as noted in paragraphs 0008-0009. Therefore to properly select available power source is not a function of the system of Failing but to determine a power outage of the utility i.e. the power grid to avoid damage to the system is taught by Furuya. Therefore to use the meter in such a way to detect power outage issues of the power grid with certainty to avoid damage to the system is a rational underpinning to add a separate meter or to move the meter described in Failing in order to detect a power outage from the power grid as argued.

In response to Appellant’s argument pertaining to argument of “if the goal as stated by the Examiner is to determine power outages, then determining zero crossings is unnecessary because as discussed above, there are no zero crossings to detect when the power is out” Examiner disagrees.
Furuya teaches the need to detect power outage of the utility source and to accurately detect power outage of the source by using zero crossing to get an accurate 

Therefore Examiner has not erred in failing to support the conclusion of obviousness with the requisite rational underpinning.

Appellant argues on page 9 that:
“C. The Examiner erred by failing to demonstrate that the cited combination of references discloses, teaches, or suggests all the limitations of the claims”;
“With respect to the interconnection control unit 30, it is not a meter, and there is no disclosure, teaching, or suggestion to provide the functionality of the interconnection control unit 30 to a meter”;
“the interconnection control unit 30 does not teach or suggest one of ordinary skill in the art a meter as recited in claims 1 and 7 or that the connection of the meter to the grid connection point as required by claims 1 and 7 because it is not a meter and because there is no disclosure, teaching, or suggestion to apply the teachings related to the interconnection control unit 30 to a meter”; and on page 10 that:
“the Examiner has erred by failing to present a prima facie case of obvious based on the combination of Failing in view of Frampton, Hessler, and Furuya because the 

In response to applicant's argument Examiner disagrees. A meter is a device that meters/measures.  Claims 1 and 7 claim a meter “to obtain an electrical power flow”. Furuya teaches as noted in paragraph 0013 “control unit 30 which detects a power outage caused by an interruption of power supply from the utility power system 10” and in paragraph 0012 “control unit 30 can detect variations in the frequency of the utility power system 10” wherein the control unit is obtaining electrical power flow.
Therefore Furuya obtains power flow and is a meter as claimed.
In result Failing in view of Furuya is not erred in failing to demonstrate that the cited combination of references discloses, teaches, or suggests all the limitations of the claims because Furuya teaches a the meter as claimed.

II. Rejection of claim 3 as unpatentable over Failing in view of Frampton, Hessler, and Furuya and further view of Madawala (U.S. Publication No. 2013/0207482) under §103(a).
With respect to claim 3, Appellant argues on page 10 that: 
“Appellants respectfully request that the Board reverse the rejection of claim 3 because the Examiner's errors with respect to claim 1 apply with equal force to claim 3.”

In response to Appellant’s argument, Examiner's does not have errors with respect to claim 1 and the rejection is upheld with equal force to claim 3.

III. Rejection of claims 5-6 as unpatentable over Failing in view of Frampton, Hessler, and Furuya and further in view of Amano (U.S. Publication No.  2013/0009462) under §103(a).
With respect to claim 5-6, Appellant argues on page 5 that: 
“Appellants respectfully request that the Board reverse the rejection of claims 5 and 6 because the Examiner's errors with respect to claim 1 apply with equal force to claims 5 and 6.”

In response to Appellant’s argument, Examiner's does not have errors with respect to claim 1 and the rejection is upheld with equal force to claim 5-6.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        

Conferees:
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859 

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.